DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea such a without significantly more. The claim(s) recite(s) the obtainment of data, the use of the data to calculate or analyze different motion parameters of the swing of a golf club.  The data is divided to parsed based on desired time intervals or points.  The data is displayed on a display.  These are mathematical concepts such as mathematical calculations and the observation, evaluation and judgement of the swing motion which are concepts that can be performed in the human mind or with the aid of paper and pencil and thus mental processes.  Mathematical concepts and mental processes are considered abstract ideas. This judicial exception is not integrated into a practical application because the claims generally call for the use of sensors and/or a processor and display to obtain, analyze and display the data.  These components are recited generally and are well known in the art.  The analysis of swing motion data such as torque along with the different axis or time period(s) for which these data id analyzed and/or obtained is extra solution activity.  The display of the calculated data on a display is post-solution activity.  As such, the display of data or the method of analyzing data is not applied in a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of calculating or analyzing data based on 

Response to Arguments
	The examiner finds the arguments filed 1/24/2022 against the rejection under 35 USC 103 persuasive.
	The applicant argues that the claims as a whole are not directed towards an abstract idea.  The applicant argues the Thales Visionix case wherein the courts held that the inclusion of a judicial exemption do not doom the calms to abstraction.  However, the Thales Visionix claims were directed specifically at a system for tracking the motion of an object relative to a moving reference frame with commonly used inertial sensors used in a non-conventional manner to reduce errors in measuring relative position and orientation of a moving object on a moving reference frame.  In the instant case, the claims are directed towards a general swing analysis method (Claim 1) and a swing analysis device (Claim 7) with inertial sensors, an arithmetic processing circuit which are used in a conventional manner.  Unlike the Thales Visionix case the examiner does not view the use of the inertial sensors to be in a non-convention manner which may be considered significantly more than the abstract idea through the reduction in errors in measuring relative position and orientation of a moving object on a moving 
	The applicant argues that the claims as a whole cannot be performed in the human mind alone or with the aid of paper and pencil.  The examiner agrees that obtaining data from inertial sensors cannot be performed in the human mind or with the aid of paper and pencil, however the use of inertial sensors is well known in the art.  The mathematical processes carried out by the processor however can be performed in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711